                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER,

                   Plaintiff,                               8:21CV157

      vs.
                                                MEMORANDUM AND ORDER
SCOTT FRAKES, TAGGART BOYD,
EDWARD HILL, MIKI HOLLISTER,
KRISTINA MILBURN, NATE SHWAB,
DR. MARK LUKIN, DR. MEGAN
FORD, BETTY GERGEN, JACQUE
GOODING, AMY REZNEY, and
ROBIN CHURCH,

                   Defendants.


       This matter is before the court on Plaintiff’s Motion for Leave to Proceed in
Forma Pauperis (“IFP”). (Filing 6.) On April 20, 2021, Plaintiff filed a Complaint
(filing 1) along with the $350.00 filing fee payment. The court directed Plaintiff to
either pay the $52.00 administrative fee assessed to non-IFP plaintiffs or submit a
motion to proceed IFP. See 28 U.S.C. § 1915(b)(1). Upon consideration of
Plaintiff’s motion and the certified copy of Plaintiff’s trust account information
(filing 7), Plaintiff’s motion is granted, and Plaintiff will be proceeding IFP from
this point forward in the case.

       Prisoner plaintiffs are required to pay the full amount of the court’s $350.00
filing fee by making monthly payments to the court, even if the prisoner is
proceeding IFP. 28 U.S.C. § 1915(b). The Prison Litigation Reform Act “makes
prisoners responsible for their filing fees the moment the prisoner brings a civil
action or files an appeal.” In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997);
Jackson v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001). As
Plaintiff has already paid the court’s $350.00 filing fee, the court need not calculate
an initial partial filing fee or collect any further payments from Plaintiff. See 28
U.S.C. § 1915(b)(1).

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed IFP (filing 6) is granted, and
Plaintiff will be proceeding IFP from this point forward in the case.

      2.     Plaintiff is advised that the next step in Plaintiff’s case will be for the
court to conduct an initial review of Plaintiff’s claims to determine whether
summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will
conduct this initial review in its normal course of business.

      Dated this 3rd day of May, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
